IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON


STATE OF TENNESSEE,                        )
                                                            FILED
DEPT. OF HUMAN SERVICES,                   )
ex rel,                                    )             December 31, 1998
                                           )
ALBERTA BEARD,                             )             Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
                                           )
              Plaintiffs/Appellees,        ) Fayette Juvenile No. 1778
                                           )
VS.                                        ) Appeal No. 02A01-9806-JV-00159
                                           )
GILBERT FRANKLIN, III,                     )
                                           )
              Defendant/Appellant.         )


           APPEAL FROM THE JUVENILE COURT OF FAYETTE COUNTY
                       AT SOMERVILLE, TENNESSEE
                THE HONORABLE J. WEBER McCRAW, JUDGE




MARCUS M. REAVES
Jackson, Tennessee
Attorney for Appellant


JOHN KNOX WALKUP
Attorney General & Reporter
TAMMY L. KENNEDY
Assistant Attorney General
Nashville, Tennessee
Attorney for Appellees




AFFIRMED




                                                                 ALAN E. HIGHERS, J.



CONCUR:

W. FRANK CRAWFORD, P.J., W.S.

HOLLY KIRBY LILLARD, J.
    Gilbert Franklin, III (Franklin) appeals the trial court’s refusal to “set aside” its order
establishing paternity and child support. For the reasons hereafter stated, we affirm.



                                     I. Factual and Procedural History



         On or about August 8, 1994, the State of Tennessee, Department of Human

Services (DHS), filed a petition on the relation of Alberta Beard against Franklin. The

petition alleged that Franklin was the father of Paul A. Beard, born April 1, 1985, and

sought to establish paternity and child support. The case was heard by the Fayette County

Juvenile Court on both January 14, 1997 and April 8, 1997, after which the trial court

ordered and decreed that Franklin is the father of Paul A. Beard, that Franklin is obligated

to support and maintain the child by the payment of $600 per month in child support, and

that Franklin is obligated to pay an additional $400 per month in back support totaling

$64,525.



         In the record on appeal before this Court, a statement of the evidence sets forth the

evidence that was presented to the trial court and the proceedings that occurred during the

January 14, 1997 and April 8, 1997 hearings. 1 This statement provides as follows:

               A Petition for Paternity and Child Support was filed by the IV-D Child
         Support Office on behalf of Ms. Beard on August 8, 1994. Dr. Franklin was
         served with this Petition December 5, 1996.

                The Petition was heard January 14, 1997, at which time Dr. Franklin
         submitted to the jurisdiction of the Court and requested a blood test. Dr.
         Franklin told the Court that he was employed at the Mazda dealership at
         12516 Gallatin Road in Madison, Tennessee. He also stated that his current
         address was 220 Gallatin Road, Madison, Tennessee. Dr. Franklin was
         ordered to appear back in Court April 8, 1997, for the blood test results. Dr.
         Franklin was also handed a Request for Production of Documents by the IV-
         D attorney on January 14, 1997, and was ordered to collect the requested
         information and to be prepared to present the documentation at the April 8,
         1997 hearing.


1. After Franklin filed his Notice of Appeal with the trial court, he filed a “Summary of the Evidence” because
no stenographic report, substantially verbatim recital, or transcript of the evidence or proceedings from the
January 14, 1997 and April 8, 1997 hearings was available. Franklin, however, failed to comply with the
requirem ents set forth in Rule 24(c) of the Tennessee Rules of Appellate Proced ure. Among other defects ,
Fran klin failed to serve “a short and plain declaration of the is sue s the appe llant int end s to p rese nt on appe al.
Therefore, DHS m oved to strike Franklin’s statement. DHS also filed objections to Franklin’s statement
pursuant to Rule 24(c), requesting that the trial court approve a statement of the evidence that DHS submitted
in place of Franklin’s statement. The trial court settled all differences between Franklin and DHS regarding
the statement by appr oving DH S’s s tatem ent o f the e viden ce an d strik ing F rank lin’s statem ent. Purs uant to
Rules 24(c) and (e), the trial court’s determination concerning the differences between Franklin and DHS over
the statement is conclusive absent extraordinary circumstances. Tenn. R. App. P. 24(e). Moreover, we have
not been presented with any explanation of extraordinary circumstances that might warrant consideration of
any evidence other than that found within the statement of the evidence that was approv ed by the trial co urt.

                                                            2
       At the hearing on April 8, 1997, the Court asked Dr. Franklin if he had
an attorney. Dr. Franklin stated that he could not afford one. The Judge
informed Dr. Franklin that the Court could not appoint an attorney in a
paternity action.

      The results of the blood test were presented to the Court showing a
99.25% probability of paternity. Dr. Franklin then stated that he did not want
to contest the blood test results and admitted paternity. The Court then
proceeded with the hearing on the merits.

       Dr. Franklin was put under oath and took the witness stand. When
questioned about his current address, he testified that he had erroneously
stated his address on January 14, 1997, and that his address is 220 E.
Palestine Street, Madison, Tennessee.

        Dr. Franklin testified that he was unemployed. He stated that he had
been fired four months earlier for not selling enough cars. He was
questioned about the discovery information requested in January, 1997. He
testified that he did not bring the information requested. He provided W-2
forms from two employers in 1996 totaling $14,246. He was not at either
employer for the full year of 1996. He testified that he had not filed his
income taxes for 1996.

        When questioned about his employment for prior years, Dr. Franklin
testified that he was a practicing dentist but lost his license in 1994 because
he was charging too much on insurance claims. He testified that he did not
work at all in 1995. When questioned about how he supported himself in
1995, he testified that he had saved up some money and was using this
money. He testified that he saved approximately $5,000. When questioned
about the name of the bank he used to keep this money, Dr. Franklin stated
that he did not have this money in a bank. When questioned about the bank
he used for his dental practice, he testified that he did not remember the
bank he used but that it was in Hopkinsville, Kentucky. He also testified that
he did not remember the name of the bank he used when he had his dental
practice in Memphis, Tennessee.

                                     ....

        When questioned about the car he drives, he testified that he is
driving a 1979 Cadillac Seville. He testified that this car was owned by his
mother. When questioned about the other cars owned by his mother, he
testified that his mother drove a 1963 Ford and also owns a 1977 Lincoln
Continental, a 1985 Mercedes, a 1984 Mercedes, as well as the 1979
Cadillac Seville he was driving. He stated, however, that his mother was
unemployed and retired. When questioned about how she obtained all of
these cars, he stated that she bought them. He was asked who she bought
the 1984 Mercedes from and he stated from the car dealership. He was
asked if he gave her the 1984 Mercedes and he said no. He was asked if he
sold her this car and he said he probably sold it to her. When asked how
much he received from this sale, he stated it was a gift. The Judge then
warned Dr. Franklin about being evasive in his answers and that he would
be held in contempt if he did not take those questions seriously and answer
appropriately.

      Dr. Franklin also testified that he gave a friend, Annette Wakefield, a
1984 Mercury.

       Dr. Franklin testified that he has no living expenses because he lives
with “a friend.” He stated that his only monthly expenses were clothes, gas,
haircuts, and entertainment.


                                      3
                Dr. Franklin was questioned about other children. He testified that he
        had one seventeen-year-old son for whom he was paying $300.00 per month
        child support. However, Dr. Franklin did not present an order as requested
        in the January 1997 discovery request, and he did not mention this expense
        when he testified to his regular monthly expenses.

                                                  ....

               Current child support was set based on Rule 1240-2-4-.03(3)(e) of the
        Child Support Guidelines, applicable when the obligor has not provided proof
        of his gross income (i.e., based upon gross income of $25,761 per year /
        $2,146.00 per month). Additional gross income was imputed to Dr. Franklin
        based on his testimony about the cars he had given away and due to his
        income potential. An additional $17.00 per month was added to reimburse
        Ms. Beard for medical insurance she pays for the child. Current child
        support was set at $600.00 per month.

               Child support back to the date of the child’s birth was set at
        $64,525.00. This was based on Rule 1240-2-4-.03(3)(e), as above, plus
        birthing expenses, plus additional imputed annual gross income based on
        the testimony of Dr. Franklin. Dr. Franklin was ordered to pay $400.00 per
        month toward the back support.



        Subsequently, Franklin filed a motion entitled “Motion to Modify,” wherein he prayed

for the trial court to “set aside” the order establishing paternity and child support.2 This

motion was denied by the trial court, however, and Franklin appealed. As required by Rule

3(f) of the Tennessee Rules of Appellate Procedure, Franklin designated in his Notice of

Appeal the judgment or order from which he appealed, specifying the order denying his

“Motion to Modify.”



        For Franklin’s statement of the issues presented for review, he states:

        1. The rules of civil procedure should apply in the juvenile court proceedings; and

        2. The trial court erred in refusing to set aside its orders.



             II. Whether the Rules of Civil Procedure Govern Paternity Actions



        Though we will incidentally address Franklin’s first issue in our subsequent analysis

of whether the trial court erred in denying Franklin’s post-judgment motion, Franklin’s

argument relating to his first issue does not comply with Rule 6(a) of the Tennessee Rules



2. Though no such motion is provided for under th e Ten nesse e Rules of Civil Proc edure. We construe such
motion as being, in substance, a motion to alter or amend pursuant to Rule 59.04.

                                                    4
of the Court of Appeals. Rule 6(a) provides, in part:

        Written argument in regard to each issue on appeal shall contain:

         1. A statement by the appellant of the alleged erroneous action of the trial
        court which raises the issue and a statement by the appellee of any action
        of the trial court which is relied upon to correct the alleged error, with citation
        to the record where the erroneous or corrective action is recorded.

          2. A statement showing how such alleged error was seasonably called to the
        attention of the trial judge with citation to that part of the record where appellant’s
        challenge of the alleged error is recorded.

         3. A statement reciting wherein appellant was prejudiced by such alleged
        error, with citations to the record showing where the resultant prejudice is
        recorded.

Tenn. R. Ct. App. 6(a). First, Franklin’s argument on this issue does not assert any

erroneous action of the trial court that raises the issue. Stated otherwise, Franklin’s

argument on the issue has not referred us to any instance where the trial court did not

adhere to the rules of civil procedure. Second, Franklin’s argument on this issue does not

refer us to any instance where any alleged failure to adhere to the rules of civil procedure

“was seasonably called to the attention of the trial judge.” In fact, the record on appeal is

devoid of any specific reference to the adherence or lack of adherence to the rules of civil

procedure. Third, Franklin’s argument on this issue does not explain how he was

prejudiced by an alleged failure to adhere to the rules of civil procedure.



         III. Whether the trial court erred in denying Franklin’s “Motion to Modify”



                      A. Insufficiency of Process and/or Service of Process



        In Franklin’s post-judgment motion, he asserted that he was never served with a

copy of the petition, though he was served with a summons. Accordingly, in the instant

appeal, Franklin contends that process and/or service of process was insufficient.3 At the


3. Franklin also asserts in his brief that process and/or service of process was insufficient because:

        1. The petition in the record is not stamped “filed”;
        2. The summ ons did not bear the c ourt f ile num ber a nd ad dres s of th e pet itione r’s atto rney, a nd did
        not advise that failure to attend will result in a default judgment (as contemplated by Rule 4.02 of the
        Tennessee Rules of Civil Procedure); and
        3. The summons was not served within thirty days of issuance (as contemplated by Rule 4.03 of the
        rules of civil procedure).

These issues were not raised in Franklin’s post-judgment motion, which is the only issue that Franklin has

                                                          5
time Franklin was served with process, the applicable statute governing the

commencement of paternity actions established that, after the action was commenced by

the filing of a petition, the trial court shall issue an arrest warrant, but that “a summons may

be issued as in civil cases.” Tenn. Code Ann. § 36-2-103 (1996). 4 In the instant case, an

arrest warrant was not issued but, instead, a summons was issued and served.



        Effective July 1, 1984, Rule 1(b) of the Tennessee Rules of Juvenile Procedure

established “The Tennessee Rules of Civil Procedure shall govern all paternity cases,”

except that “discovery in such cases in juvenile court shall be governed by Rule 25" of the

rules of juvenile procedure. Tenn. R. Juv. P. 1(b).5 Because the rules of civil procedure

govern paternity cases (except as may be otherwise provided by law), Rule 12 of the rules

of civil procedure, which pertains in part to defenses and objections, is applicable to the

paternity case sub judice. Rule 12.02 provides for various defenses that a defendant can

raise, including insufficiency of process and/or insufficiency of service of process. See

Tenn. R. Civ. P. 12.02. These two defenses (insufficiency of process and/or insufficiency

of service of process), along with certain other defenses, are expressly waived, however,

if they are not presented either by motion before pleading or in the party’s answer or reply,

as required under Rules 12.02 and 12.08. See Tenn. R. Civ. P. 12.02, 12.08.



        In this case, Franklin voluntarily appeared for the January 14, 1997 hearing.

Further, he did not raise the issue of sufficiency of process or the issue of sufficiency of

service of process at either the January hearing or the April 8, 1997 hearing. Though the

statement of evidence before this Court does not specifically establish that Franklin pled


brought befo re this Court. Moreo ver, these issues w ere not ra ised at any point in the trial court, and issues
not raised at trial may not be raised fo r the first tim e on app eal. Simpson v. Frontier Community Credit Union,
810 S.W .2d 147, 1 53 (Te nn.199 1); Lawrence v. Stanford , 655 S.W .2d 927, 9 29 (Te nn.198 3). As will b e
explained below with reference to the sufficiency of process issue that is before this Court, however, our
affirm ance o f the trial cour t would be uncha nged e ven if thes e issues had bee n raised b efore this Court.

4. Section 36-2-103, along with all of Title 36, Chapter 2, Part 1, has since been repealed. Tenness ee’s
current paternity statutes are now codified in Title 36, Chapter 2, Part 3, and the current statute governing the
commencem ent of pa ternity a ction s is codified as section 36-2-305. Today, paternity actions are commenced
either by service of a summons or by delivery of a notice of filing of the complaint to the defendant, to his or
her representative, or to the defendant at his or her last known address. Tenn. Code Ann. § 36-2-305(b)
(Supp. 1998). The c ourt may issue an ar rest w arra nt on ly if the defendant fails to make an appearance or
file an ans wer to the com plaint. Id. § 36-2-305(b)(5).

5. Effective July 1, 1997, Tennessee Code Annotated section 36-2-305(b) likewise establishes that the
Tennessee Rule s of C ivil Pro ced ure s hall go vern all paternity action s. See Tenn. Code Ann. § 36-2-30 5(b).

                                                        6
by denying paternity in the earlier January hearing, Franklin’s denial of paternity is evident

from Franklin’s request for a blood test. Moreover, the record clearly establishes that

Franklin pled at the subsequent April hearing by admitting paternity. Franklin did not raise

the issue of sufficiency of process until after both the January and April hearings and after

entry of the trial court’s order establishing paternity and child support. For the first time,

Franklin’s post-trial motion alleged that he was never served with the petition in this case.

Having failed to raise the issue of sufficiency of process until after the hearings and entry

of the trial court’s order, Franklin waived any objection or defense he might have otherwise

raised based on sufficiency of process. See Dixie Savings Stores, Inc. v. Turner, 767
S.W.2d 408, 410 (Tenn. Ct. App. 1988); Grosfelt v. Epling, 718 S.W.2d 670, 672 (Tenn.

Ct. App. 1986); Tennessee v. Daniel, 659 S.W.2d 625, 626 (Tenn. Ct. App. 1983). See

also United States v. Gajewski, 419 F.2d 1088 (8th Cir. 1969) (appellants contended that

the summons was not issued and served as set forth by Rule 4, and the court, following

the similar federal Rule 12(h), concluded that the appellants’ voluntary appearance at a

hearing and failure to raise the defense or object waived the issue), cert. denied 397 U.S.
1040 (1970).



                                       B. Appointment of Counsel



        In Franklin’s brief, he contends, “[a] paternity action, civil in nature, is also criminal

in nature in that one’s liberty can be taken away, [and] [t]he Court should have treated

Appellant as indigent . . . and appointed an attorney to represent him . . . .” This issue was

not raised in Franklin’s post-judgment motion, however, which is the only matter that

Franklin has raised before this Court. Moreover, Franklin has failed to cite any legal

authority in his brief to support his contention, which waives our consideration of this

issue.6 See Rampy v. ICI Acrylics, Inc., 898 S.W.2d 196, 210 (Tenn. Ct. App. 1994);


6. W e do note, however, that the Tennessee Supreme Court recognized paternity actions under Tennessee
law to be “quasi-criminal in character” in Patrick v . Dickson, 526 S.W .2d 4 49, 4 51 (T enn . 197 5). T his
observation in Patrick was made at a time when the rules of civil procedure were inapplicab le to patern ity
actions and was based upon the fa ct tha t pate rnity ac tions were (form erly) com men ced by an arrest wa rrant.
Id. at 450-51. The instant case, however, was not commenced by an arrest warrant, but was, instead,
commenced by the service of a summons. Therefore, Franklin cannot ma intain that he was deprived of any
liberty interest via a n arrest w arrant. Furthermore, the supre me court subsequently recognized that fathering
an illegitimate child is not a criminal offense and that paternity actions under Tennessee law are civil in nature.
Wilkerson v. Benson, 542 S.W.2d 811 (Tenn. 1976). In W ilkerson v. Benson, a defendant atte mpte d to

                                                        7
Wilhite v. Brownsville Concrete Co., 798 S.W.2d 772, 775 (Tenn. Ct. App. 1990). See also

Tenn. R. App 27(a)(7) (“The brief of the appellant shall contain . . . [a]n argument . . .

setting forth the contentions of the appellant with respect to the issues presented, and the

reasons therefor . . . with citations to the authorities . . . relied on . . . .”)



                                      C. Child Support Guidelines

        One contention raised in Franklin’s brief and arguably raised in his post-judgment

motion is that “The Juvenile Court ordered support not in accordance with the guidelines

. . . .” Tennessee rules and regulations governing child support establish the following:

        (d) If an obligor is willfully and voluntarily unemployed or underemployed,
        child support shall be calculated based on a determination of potential
        income, as evidenced by educational level and/or previous work experience.

        (e) When establishing an initial order and the obligor fails to produce
        evidence of income (such as tax returns for prior years, check stubs, or other
        information for determining current ability to support or ability to support in
        prior years), and the court has no other reliable evidence of the obligor’s
        income or income potential, gross income for the current and prior years
        should be determined by imputing annual income of $25,761. This figure
        represents an average of the median annual income for Tennessee families
        as provided by the 1990 U.S. Census of Income and Poverty data for
        Tennessee Counties.

Tenn. Comp. R. & Regs. 1240-2-4-.02(3) (1994). Before proceeding further, we note that

the statement of the evidence in this case states that child support was initially set based

upon subsection (e) quoted above. Further, we note that, in addition to the $25,761 gross

income that was imputed to Franklin pursuant to subsection (e), additional income was

imputed to Dr. Franklin based upon “the cars he had given away and due to his income

potential,” and an additional $17.00 per month was added to reimburse Ms. Beard for

medical insurance.



        The statement of the evidence demonstrates that Franklin was “willfully and




assert a constitutional right against self-incrimination in a paternity action and the supreme court held, “since
the defendant [was] not subject to a prosecu tion based either upon paternity or fornication, he has no right
to rema in silent unde r the Fifth Amendment, and may not assert any privilege against testifying on that ba sis.”
Id. at 813. As in Wilkerson, Franklin in this case was not being subjected to a criminal prosecution and the
paternity actio n wa s civil in nature. Prior Tennessee case law has recognized that there is no absolute right
to couns el in a civil trial. Presley v. Hanks, 782 S.W.2d 482, 485 (Tenn. Ct. App. 1989); Lyon v. Lyon, 765
S.W.2d 759, 763 (T enn. Ct. A pp. 1988 ); Davis v. Arthur, 673 S.W.2d 512, 515 (Tenn. Ct. App. 1983). See
also Thornburgh v. Thornburgh, 937 S.W .2d 925, 9 26 (Te nn. Ct. Ap p. 1996) ; Everhart v. Tennessee, 563
S.W.2d 795, 798 (Tenn. Crim. App. 1978) (“A defendant is not entitled to the constitutional safeguards in a
civil case that he has a right to in a criminal case.”).

                                                        8
voluntarily unemployed or underemployed” as contemplated by section (d) above. Among

other things, he was unemployed, did not work for the full year of 1996, and did not work

at all in 1995. Therefore, actual income could not be used as a basis of computing child

support. However, the statement of the evidence further demonstrates that the trial court

had no reliable evidence of Franklin’s income or income potential. Therefore, the trial court

appropriately relied upon subsection (e) to impute $25,751 gross income.



         After gross income is calculated and child support is determined based upon a

percentage of income in accordance with the Child Support Guidelines, Tennessee rules

and regulations further establish that courts shall increase child support awards for the

following reasons, among others:

         (a) If the obligor is not providing health insurance for the child(ren), an
         amount equal to the amount necessary for the obligee to obtain such
         insurance shall be added to the percentage calculated in the above rule.
                                            ....
         (f) Valuable assets and resources (expensive home or automobile which
         seem inappropriate for the income claimed by the obligor) of the obligor
         should be considered for the purpose of imputing income and increasing the
         support award in any case if the court finds that equity requires it.

Tenn. Comp. R. & Regs. 1240-2-4-.04(1) (1997). Accordingly, we find no error in the trial

court’s upward adjustment in child support based on the valuable assets (cars) that

Franklin had owned and based on $17.00 per month to reimburse Ms. Beard for medical

insurance.



                                               D. Genetic Tests



         In the “argument” set forth in Franklin’s brief, he contends, “his right to prior notice

[of the genetic test results] to enable him to defend himself at the hearing was infringed.”

This issue was not raised at any point in the trial court, however, and may not be raised for

the first time on appeal. 7 Simpson v. Frontier Community Credit Union, 810 S.W.2d 147,

153 (Tenn.1991); Lawrence v. Stanford, 655 S.W.2d 927, 929 (Tenn.1983). Moreover,


7. We note, however, that in Tenn essee v. Garre tt, No. 01A01-9506-JV-00262 (Tenn. App. May 15, 1996),
which is an u nrep orted opinio n by th is Co urt, a d efen dan t in a pa ternity a ction sim ilarly conte nded that he
received insufficien t notice of g enetic test resu lts prio r to a h earin g. Th is cou rt fou nd th e def end ant’s
contention to be without merit, however, becau se the de fendan t could ha ve soug ht a continuance but failed
to do so. Similarly, in this case, Franklin did not seek a continuance. In fact, when Franklin learned of the test
resu lts, he sim ply adm itted p atern ity.

                                                          9
though it appears to this Court that Franklin apparently relies upon Tennessee Code

Annotated section 24-7-112(b)(2)(A) for his assertion of insufficient notice,8 Franklin has

failed to cite any legal authority in his brief to support his contention, which waives our

consideration of this issue. See Rampy v. ICI Acrylics, Inc., 898 S.W.2d 196, 210 (Tenn.

Ct. App. 1994); Wilhite v. Brownsville Concrete Co., 798 S.W.2d 772, 775 (Tenn. Ct. App.

1990). See also Tenn. R. App 27(a)(7).



                                                V. Conclusion



        Based upon the foregoing, we hereby affirm the trial court. Costs of this appeal are

taxed to Franklin, for which execution may issue if necessary.


                                                                                HIGHERS, J.
CONCUR:


CRAWFORD, P.J., W.S


LILLARD, J.




8. Tennessee Code Annotated section 24-7-112(b)(2)(A) provides , “In any proc eeding w here the paternity
of an individual is at issue, the written report of blood, genetic, or DNA test results by the testing agent
concerning the p atern ity is adm issib le without the need for any foundation testimony or other proof of the
authen ticity or accuracy of the test unless a written objection is filed with the court and served upon all parties
thirty (30) days prior to the date of the hearing. Tenn. Code Ann. § 24-7-112(b)(2)(A) (Supp . 1998).

                                                        10